Citation Nr: 1132487	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  11-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for right knee arthritis.

2.  Entitlement to service connection for right knee arthritis.

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from November 1942 to February 1943.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This unit has been tasked with expediting VA benefits claims.  The RO in St. Petersburg, Florida, certified the appeal to the Board.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision the Board is reopening the claim for service connection for right knee arthritis because there is new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim and the claim for a left foot disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  An unappealed February 1949 rating decision denied service connection for right knee arthritis on the premise this was a pre-existing disability that had not been aggravated by the Veteran's military service.

2.  Additional evidence since received, however, is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The February 1949 rating decision denying service connection for right knee arthritis is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Here, since the Board is reopening the claim on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior February 1949 denial of this claim because, even if for the sake of argument he has not, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error since the Board is reopening the claim, regardless.  38 C.F.R. § 20.1102 (2010).  See also Kent v. Nicholson, 20 Vet. App. 1 (2006), indicating this VCAA notice, if necessary, would have needed to apprise him of the specific reasons his claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome the prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

As the pleading party, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There simply is no possibility of this given the reopening of this claim, and since the Board is also remanding this claim for further development and consideration rather than immediately readjudicating this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the Appellant or no prejudice would result from adjudication of the claim.)

II.  Reopening of the Claim on the Basis of New and Material Evidence

Because this claim has been previously considered and denied, and the prior decision was not timely appealed, the Board has the jurisdictional responsibility to determine whether there is new and material evidence since the earlier decision to reopen this claim, irrespective of what the RO may have determined concerning this, because this threshold preliminary determinative affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence since the prior final and binding denial of this claim, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.


When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").


Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

The final and binding February 1949 rating decision denied this claim on the premise that the Veteran's right knee arthritis was a pre-existing disability that was not aggravated during or by his military service beyond its natural progression.  In particular, the RO pointed out that the November 1942 military induction examiner documented a history of right knee disability and operations beginning when the Veteran was just one year old.  He had had his right knee cap (patella) removed because of infection, and there was slight atrophy of his right leg, although nondisabling (ND).  His service treatment records (STRs) also indicated he had been hospitalized only about one month into service, from January 6 to February 19, 1943, for a complaint of constant aching of this knee.  He indicated that he was under a doctor's care for 4 or 5 years after his initial hospitalization and treatment at age one, that he had had a limp all of his life, and that there was constant aching pain in his right knee joint, punctuated intermittently by severe pain necessitating bed rest.  Examination during that hospitalization in service had revealed a one-inch shortening of his right leg, in comparison to his left leg, and definite crepitation.  There also was marked atrophy of all muscles of the right leg, and an X-ray showed a moderate generalized decalcification of the bone.  It was determined this disability was not incurred or aggravated in the line of duty inasmuch as there was no evidence of any disease or trauma (injury) to this knee or leg while in service.  He was ultimately medically discharged from service in February 1943 on account of this pre-existing disability.

The Veteran did not appeal that February 1949 decision denying his claim, so it is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  


The evidence that must be considered in determining whether there is a basis for reopening this claim is that added to the record since that February 1949 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence added to the record since that decision consists of personal and buddy statements and private and VA treatment records.  This additional evidence is not only new, since not considered when previously adjudicating this claim, but also material to the disposition of this claim.  Indeed, there is now competent and presumed credible evidence indicating the Veteran has continued to experience right knee symptoms during the many years since service, i.e., continuity of symptomatology.  He asserts that his military service (specifically, parading, running and climbing duties) greatly exacerbated his pre-existing right knee pain.  See September 2009 statement.  And the buddy statements attest to continuous limping and right knee pain dating back to at least 1950 or thereabouts, so back to relatively shortly after the conclusion of his service.  The Veteran and these fellow servicemen are competent to make these allegations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).

This additional evidence raises a reasonable possibility of substantiating this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Here, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it does trigger the duty to provide a medical opinion, indeed, as the Board orders below.  See Shade, 24 Vet. App. at 117.


Accordingly, the Board must conclude that new and material evidence has been submitted to reopen this previously denied and unappealed claim.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

As there is new and material evidence, the petition to reopen the claim for service connection for right knee arthritis is granted, subject to the further development of this claim in the remand below.


REMAND

The Veteran needs to undergo a VA compensation examination for a medical opinion concerning whether his right knee arthritis and claimed left foot disorder were aggravated by his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010).  He readily concedes, and in fact always has, that when he was approximately 6 months old he had an infection in his right knee, requiring surgical removal of his knee cap.  And as for his left foot, he claims that when he was age 8 or 9 a horse-drawn carriage ran over his left foot instep, fracturing several bones.  See September 2009 statement.

This pre-existing right knee disability, as mentioned, was noted during his November 1942 military induction examination.  And when, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence generally is needed to support a finding that a 
pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The clinical records from service show the Veteran was hospitalized for right knee pain from January 6 to February 19, 1943, so for over a month.  And a medical discharge certificate recommended him for discharge in February 1943 for a history of right knee pain, finding him unfit to continue serving in the military because of chronic right knee arthritis caused by a septic infection in infancy.  Significantly, although the medical discharge certificate found the disability was not incurred in the line of duty, inasmuch as there was no evidence of any disease or trauma (injury) to this knee or leg while in service, the certificate acknowledges the "condition is progressive and will be aggravated by military service."  The Board therefore needs medical comment on whether the documented pre-existing right knee disability was aggravated by his military service, meaning made chronically (i.e., permanently worse), versus just would have been had he been allowed to continue serving on active duty, which he was not allowed to do to avoid this potentiality.

On the other hand, the military enlistment examination in November 1942 was unremarkable for any report or notation of a pre-existing left foot disorder, and in fact, objectively found his feet to have been "normal."  However, a clinical record dated in January 1943, so very shortly thereafter, noted a history of a left ankle fracture at age 10 in an automobile accident, so corroborating his concession of a pre-service left foot/instep injury.

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 C.F.R. § 3.304(b)(1), the term "noted" denotes only such conditions that are recorded in examination reports.  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for this presumption of soundness to apply is that the military entrance examination have been free and clear of any relevant diseases or disabilities).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute a notation of such condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1).

When no pre-existing condition was noted upon entry into service, the burden falls on the government, not the Veteran, to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disability.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).


"Clear and unmistakable evidence" is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a "preponderance of the evidence," is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

There is the notation in the Veteran's service treatment records, very shortly after he began serving on active duty in the military, of a pre-existing left foot disorder.  Indeed, as mentioned, even he concedes having injured this foot prior to service.  See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) (indicating "there is no absolute rule in the statute, the regulation, or the case law requiring [contemporaneous clinical evidence or recorded history] before the presumption [of sound condition] may be rebutted," ....).  See, too, Adams v. West, 13 Vet. App. 453 (2000).  38 C.F.R. § 3.303(c) also indicates that, in regards to pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.  

But even if there is the required clear and unmistakable evidence of a pre-existing left foot disorder, it still has to be determined whether the Veteran's military service aggravated this pre-existing disorder.  So medical comment is needed concerning this claim, as well.


The AMC also needs to confirm there are no outstanding treatment records, such as at the local VA Medical Center (VAMC) in West Palm Beach.  According to the treatment records currently in the file, the Veteran was last seen there approximately 2 years ago, in August 2009.  So he very well may have received treatment there or elsewhere more recently.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  Hence, any additional treatment records that are potentially relevant to his claims would need to be obtained before deciding this appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).

Accordingly, the claims are REMANDED for the following additional development or consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in this appeal, including from the VAMC in West Palm Beach, Florida, dated since August 2009.  If there are, and he provides the necessary information, obtain these additional records.

If these or any other requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).


2.  After completing the requested development in action paragraph #1, schedule a VA examination for medical opinions concerning the etiology of the Veteran's right knee arthritis and claimed left foot disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  Based on a comprehensive review of the claims file, as well as physical examination of the Veteran, the examiner is asked to first clarify all current diagnoses referable to the right knee and left foot.  The examiner is then asked respond to the following questions:

(A)	What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's military service from November 1942 to February 1943 aggravated his 
pre-existing right knee arthritis, meaning made it chronically (i.e., permanently) worse beyond its natural progression?

(B)	Is there clear and unmistakable evidence indicating the Veteran's left foot disorder (whatever the current diagnosis) was not aggravated during or by his military service from November 1942 to February 1943 beyond its natural progression?

In commenting, the examiner must remain mindful of the different standards or proof (in italics) because, in question (A), the Veteran has the burden of proof of showing aggravation in service whereas, in question (B), VA has this burden of proof of showing there was no such aggravation.

Because the Veteran is competent to report the onset of pain in service, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's claim of a chronic worsening of his right knee and left foot conditions while in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

The examiner also is cautioned that it is continuous symptoms (like pain, etc.), not treatment for them, either during service or since, which is the essence of continuity of symptomatology under 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  So the examiner cannot conclude the Veteran was not experiencing symptoms at a particular time merely because there is no documentation of treatment for them, such as would be reflected in actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board ultimately will have to assess the credibility of the Veteran's lay testimony concerning this to determine its ultimate probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.	Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


